Newman, Judge:
These protests, enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation 'between counsel for the respective parties, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiffs and the Assistant Attorney General for the United States, Defendant, subject to the approval of the court, that the items marked “A” and initialed “A” by Import Specialist Geo. H. Littlejohn Joseph Sollazzo on the invoices covered by the protests listed in the below Schedule A, which Schedule A is made a part of this stipulation, which were classified under Item 706.08, T-S-U-S., with duty at 20% ad valorem, consist of cases, entered' or withdrawn for consumption after August 30,1963, and prior to December 7,1965, imported as the containers for radios, and that said cases were of the usual type ordinarily sold at retail with their contents, which contents were classified with duty at 12%% ad valorem, under Item 685.22 of said Tariff Schedules. Note Section 4 of Public Law 89-241, T.D. 56511. The protests are abandoned as to all other merchandise.
That the protests in said Schedule A, which requested reliquidations for the entries under protest, were filed within the permissible period for filing such requests under Section 2 of said Public Law 89-241 as extended by Public Law 90-36, T.D. 67-176.
The protests in said Schedule A are submitted for decision upon this stipulation.
Accepting this stipulation as a statement of fact, we hold that the merchandise assessed with duty at the rate of 20 per centum ad valorem under item 706.08 of the Tariff Schedules of the United States, and marked with the letter “A” and initialed GL or JS by Import Specialists George H. Littlejohn or Joseph Sollazzo, on the invoices accompanying the entries covered by the protests listed in schedule “A”, is properly subject to duty in accordance with section 4 of the Tariff Schedules Technical Amendments Act of 1965 (Public Law 89-241, 79 Stat. 933), at the rate of 12.5 per centum ad valorem under item 685.22 of the Tariff Schedules of the United States, as containers of usual types ordinarily sold at retail with their contents.
To the extent indicated, the protests are sustained. Judgment will issue accordingly.